Title: From Thomas Jefferson to Frederick Soffer, 7 August 1787
From: Jefferson, Thomas
To: Soffer, Frederick



Sir
Paris Aug. 7. 1787.

Immediately on the receipt of your letter of July 14. I took measures to obtain the information you desired as to the terms on  which American vessels are received in the Isle of France. They are precisely the same on which other foreign vessels are admitted, there having been no peculiar favor granted us. American vessels may carry thither the productions of the United states which are favorably received.
I am with much respect Sir Your most obedient humble servant,

Th: Jefferson

